Title: From George Washington to Robert Cary & Company, 1 June 1774
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg June 1st 1774.

Your Letter of the 5th of Mar: by Captn Peterson came to my hands in this City—In answer to it I shall briefly observe that, I am sorry my drafts in behalf of Mr Custis came to hand at an unseasonable time; but as his Guardian, I could let no consideration of a Debt due from me to you, Influence me in a purchase which I thought, and others advis’d, as tending much to the Interest of my ward—To remove however as much as in my power lays, at this time, the Inconvenience you complain of, I have executed the Bond, and other Papers necessary for the Prerogative Court of Canterbury, in order to enable you to receive the Money in the Bank of England; and I have only to

beg of you upon this occasion, to do it at such a time, and in such a manner, as will tend most to my benefit; as I have no other motive for Investing myself with this Money, but to apply it in discharge of my Debt to you.
The Balle so soon as I can with convenience, shall be remitted to you, & I flatter myself it would not have been long before this would have been finally dischargd but for a fatal stroke which we have lately receivd in the destruction of our Wheat by a Frost (the like, at this Season, never known) which happen’d on the 4th Instt, & which has fallen very heavy upon me as I shall loose the better half of more than one thousand acres which I had growing in Wheat, equal (before this accident) to my most flattering hopes.
The Inventory of the Goods administer’d, is returnd in the form drawn by Mr Waller, the Preamble to which is rather more full than need be, in order to keep pace, in some measure, with the Requisition & Bond, which seems to demand more than is requisite, as there is nothing unadminister’d but the principal Sum in the Bank of England.
As I happend to meet with your Letter at this place, where I was attending our Assembly (and Mrs Washington with me) I am enabled thereby to return the requisition (executed) to the aforesaid Court without loss of time. I have also after reserving a few Hhds of Mr Custis’s Tobo for Mr Hanbury (according to promise) directed Mr Hill to put all the residue, together with the whole of mine, on board the Rising Sun to your address—the qty, Mr Hill himself cannot yet ascertain, as it is not Inspected. So soon as I do know it, I will write for Insurance thereon.
Before I conclude (as the whole of my force is, in a manner confind to the growth of Wheat, & Manufacturing of it into Flour) permit me to ask how Flour of a good quality would Sell in London? what would be the Freight of it there? and Commission? and, whether if our Commerce with Great Britain is kept open (which seems to be a matter of very great doubt at present) you would choose to accept of a Commission to sell an Hundred, or two hundred Barrels at a time; as I could meet with convenient freight (for it will not do to be put into Tobacco Ships the heat thereof being too great, and apt to Sower, or render the

Flour musty)—your answer to these queries will much oblige Gentn Yr Most Obedt Servt

Go: Washington

